FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30186

               Plaintiff - Appellee,             D.C. No. 2:10-cr-02140-FVS

  v.
                                                 MEMORANDUM *
ALFREDO MENDOZA-ALVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Alfredo Mendoza-Alvarez appeals from the district court’s judgment and

challenges the 27-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Mendoza-Alvarez contends that the district court procedurally erred by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failing to consider and explain why a new term of supervised release was

warranted in light of U.S.S.G. § 5D1.1(c) (2011), which directs that a district court

ordinarily should not impose a term of supervised release if the defendant is a

deportable alien. The record reflects that the district court considered section

5D1.1(c) and adequately explained why it declined to follow it. Contrary to

Mendoza-Alvarez’s contention, no written statement of reasons was required

because the district court imposed a term of supervised release within the

Guidelines range. See 18 U.S.C. § 3553(c)(2); U.S.S.G. § 7B1.3(g)(2); United

States v. Valdavinos-Torres, 704 F.3d 679, 693 (9th Cir. 2012) (“no departure

analysis is triggered” by the imposition of supervised release because section

5D1.1(c) is not mandatory).

      Mendoza-Alvarez also challenges the term of supervised release as

substantively unreasonable. The district court did not abuse its discretion in

imposing a 27-month term of supervised release. See Valdavinos-Torres, 704 F.3d

at 692. The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Mendoza-Alvarez’s numerous prior deportations. See id. at 692-93; see also

U.S.S.G. § 5D1.1(c) cmt. n.5 (district court should consider imposing term of

supervised release on deportable alien if it determines supervised release would


                                           2                                       12-30186
provide an added measure of deterrence and protection).

      AFFIRMED.




                                        3                 12-30186